SALCINES, Judge.
Taiwan Smalls appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s denial of both of his claims but feel the need to comment on one of them.
In 2000, Smalls was sentenced to a mandatory minimum term of ten years in prison as required by section 775.087(2), Florida Statutes (1999) (the “10/20/Life” statute). In 2002, Smalls filed this rule 3.800(a) motion.
Smalls claims that his sentence is illegal pursuant to this court’s opinion in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), review dismissed, 821 So.2d 302 (Fla.2002). The Taylor case is inapplicable to this claim for relief. In Taylor, this court held that chapter 99-188, Laws of Florida, violated the single subject rule contained in Florida’s constitution. However, the “10/20/Life” statute is not contained in chapter 99-188 but was enacted into the law by chapter 99-12, Laws of Florida. See Nelson v. State, 811 So.2d 761 (Fla. 4th DCA 2002) (upholding the constitutionality of chapter 99-12 against a claim that it violates the single subject rule).
The trial court was correct that Smalls is entitled to no relief on this claim but not for the reasons it stated.
Affirmed.
SILBERMAN and KELLY, JJ., Concur.